Name: Commission Regulation (EEC) No 545/83 of 8 March 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 3 . 83 Official Journal of the European Communities No L 64/9 COMMISSION REGULATION (EEC) No 545/83 of 8 March 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 11 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1983. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. n OJ No L 323, 19 . 11 . 1982, p . 8 . No L 64/ 10 Official Journal of the European Communities 10. 3. 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 07.01 A II New potatoes 973 176,54 49,31 139,82 14,89 28606 54,52 13,46 1.12 07.01-21 1 07.01-22 07.01 B I Cauliflowers 4443 805,57 225,00 638,02 67,96 130529 248,79 61,43 1.14 07.01-23 07.01 B II White cabbages and red cabbages 414 75,22 21,01 59,57 6,34 12188 23,23 5,73 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2699 489,33 136,67 387,55 41,28 79287 151,12 37,31 1.20 07.01-31 I 07.01-33 ] 07.01 D I Cabbage lettuce 4160 754,20 210,65 597,34 63,63 122205 232,92 57,51 1.22 ex 07.01-36 ex 07.01 D II Endives 1589 288,20 80,49 228,25 24,31 46697 89,00 21,97 1.28 07.01-41 1 07.0 1 -43 J 07.01 F I Peas 4603 834,56 233,10 660,98 70,41 135226 257,74 63,64 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 8048 1 459,09 407,54 1 155,62 123,10 236421 450,63 111,26 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2304 417,82 116,70 330,92 35,25 67700 129,04 31,86 1.40 ex 07.01-54 ex 07.01 G II Carrots 473 85,66 24,78 68,85 7,18 13862 27,33 5,77 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4983 903,45 252,34 715,54 76,22 146388 279,02 68,89 1.60 07.01-63 ex 07.01 H Onions (other than sets) 739 134,06 37,44 106,18 11,31 21723 41,40 10,22 1.70 07.01-67 ex 07.01 H Garlic 8673 1 572,49 439,21 1 245,44 132,66 254795 485,65 119,91 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1010 183,16 51,16 145,06 15,45 29678 56,56 13,96 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 27399 4967,32 1 387,43 3934,20 419,08 804869 1534,12 378,79 1.80.2 ex 07.01-71\  other 21836 3915,80 1 109,37 3144,20 333,33 640929 1 222,40 280,63 1.90 07.01-73 07.01 L Artichokes 1804 327,17 91,38 259,12 27,60 53012 101,04 24,94 1.100 07.01-75 07.01-77 [ 07.01 M Tomatoes 2940 533,00 148,87 422,14 44,96 86364 164,61 40,64 1.110 07.01-81 1 07.01-82 07.01 PI Cucumbers 3818 692,34 193,38 548,35 58,41 112182 213,82 52,79 1.112 07.01-85 07.01 Q II Chantarelles 31493 5647,55 1 600,00 4534,71 480,74 924379 1 763,01 404,75 1.118 07.01-91 07.01 R Fennel 1659 300,81 84,02 238,24 25,37 48741 92,90 22,93 1.120 07.01-93 07.01 S Sweet peppers 3729 676,12 188,85 535,50 57,04 109555 208,81 51,55 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3158 572,59 159,93 453,50 48,30 92779 176,84 43,66 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1977 358,41 100,10 283,86 30,23 58074 110,69 27,33 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2566 465,22 129,94 368,46 39,25 75382 143,68 35,47 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3674 659,60 186,04 527,62 56,10 107317 205,67 50,11 2.10 08.01-31 ex 08.01 B Bananas , fresh 2006 363,78 101,60 288,12 30,69 58945 112,35 27,74 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 567 639,67 181,90 514,01 53,79 104781 199,75 45,03 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5192 941,31 262,91 745,53 79,41 152523 290,71 71,78 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 7814 1416,78 395,72 1 122,11 119,53 229 564 437,56 108,03 2.50 08.02 A I Sweet oranges, fresh : \ \ 2.50.1 08.02-02\\ \ 08.02-06 08.02-12  Sanguines and semi-sanguines 2460 446,00 124,57 353,24 37,62 72267 137,74 34,01 08.02-16 l 10 . 3 . 83 Official Journal of the European Communities No L 64/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates , Salustianas, Vernas, Valencia lates , Maltese , Shamoutis , Ovalis, Trovita and Hamlins 1591 288,46 80,57 228,47 24,33 46741 89,09 21,99 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1620 293,69 82,03 232,60 24,77 47587 90,70 22,39 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29\\  Monreales and satsumas 2033 368,71 102,98 292,03 31,10 59744 113,87 28,11 2.60.2 08.02-31||  Mandarins and wilkings 2674 484,81 135,41 383,97 40,90 78 555 149,72 36,96 2.60.3 08.02-32  Clementines 3041 551,33 153,99 436,66 46,51 89333 170,27 42,04 2.60.4 08.02-34 1 08.02-37 |  Tangerines and others 3443 624,21 174,35 494,38 52,66 101 143 192,78 47,60 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1360 246,57 68,87 195,29 20,80 39953 76,15 18,80 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70  white 1372 248,84 69,50 197,08 20,99 40320 76,85 18,97 2.80.2 ex 08.02-70  pink 2499 453,16 126,57 358,91 38,23 73426 139,95 34,55 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 8 302 1 505,21 420,42 1 192,15 126,99 243 894 464,87 114,78 2.95 08.05-50 08.05 C Chestnuts 4338 777,61 219,85 623,50 66,30 126740 242,85 58,48 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1 632 295,96 82,66 234,40 24,96 47955 91,40 22,56 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2723 493,77 137,91 391,07 41,65 80007 152,49 37,65 2.115 08.06-50 08.06 C Quinces 2490 446,81 127,00 360,20 38,18 72884 139,39 33,72 2.120 08.07-10 08.07 A Apricots 7235 1 298,32 369,02 1 046,66 110,95 211783 405,05 98,00 2.130 ex 08.07-32 ex 08.07 B Peaches 4139 750,41 209,60 594,34 63,31 121 591 231,75 57,22 2.140 ex 08.07-32 ex 08.07 B Nectarines 8 246 1 495,02 417,57 1 184,08 126,13 242243 461,72 114,00 2.150 08.07-51 1 08.07-55 1 08.07 C Cherries 4191 758,00 219,63 608,53 63,82 123 559 242,40 51,24 2.160 08.07-71 1 08.07-75 f 08.07 D Plums 4198 761,13 212,59 602,83 64,21 123329 235,07 58,04 2.170 08.08-11 1 08.08-15 ) 08.08 A Strawberries 15023 2723,61 760,73 2157,14 229,78 441315 841,16 207,69 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8 857 1 588,37 450,00 1 275,38 135,20 259981 495,84 113,83 2.180 08.09-11 ex 08.09 Water melons 2534 459,49 128,34 363,92 38,76 74452 141,91 35,03 2.190 08.09-19 ex 08.09 Melons (other than water melons) 3948 715,76 199,92 566,89 60,38 115977 221,05 54,58 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 439,75 402,14 1 140,30 121,46 233286 444,65 109,79 2.200 ex 08.09-90 ex 08.09 Kiwis 12480 2262,63 631,98 1 792,04 190,89 366621 698,79 172,54 2.205 ex 08.09-90 ex 08.09 Medlars 4312 773,39 219,10 621,00 65,83 126 587 241,43 55,42